Citation Nr: 0700854	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-06 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for restoration of Dependency and Indemnity 
Compensation (DIC) for the remarried widow of the veteran.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1971.  The veteran passed away in November 1998, and 
the appellant is the remarried widow of the veteran.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.
 

FINDINGS OF FACT

1. The appellant and the veteran were married in October 
1980.

2. The appellant's marriage to the veteran was terminated by 
his death in November 1998, and the appellant was 
subsequently awarded DIC benefits.

3. The appellant remarried in December 2003 and has been 
married to the same spouse ever since.

4. At the time of her remarriage, the appellant was 49 years 
old.

5. The appellant's DIC benefits were terminated at the time 
of her remarriage.




CONCLUSION OF LAW

The appellant is not eligible for VA DIC benefits as the 
remarried widow of a veteran as a matter of law. 38 U.S.C.A. 
§ 103 (West 2002); 38 C.F.R. §§ 3.50, 3.55 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit. The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated. VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome was controlled by the law, and the facts 
were not in dispute. Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

The relevant facts in this case are not in dispute.  The 
appellant and the veteran were married in October 1980.  The 
veteran died in November 1998.  The appellant subsequently 
received DIC benefits beginning in November 1998, which were 
terminated upon her remarriage in December 2003.  At the time 
of her remarriage, the appellant was 49 years old.  The 
appellant is still currently married to the same spouse. 

The appellant is claiming that her DIC benefits should not 
have been terminated based upon her change in marital status 
in December 2003, or her age at that time.  Specifically, on 
her statement, dated in June 2004, she claims that her DIC 
benefits should be restored based on an amendment to Title 38 
of the United States Code, effective January 1, 2004, which 
states that the remarriage after age 57 of the surviving 
spouse of a veteran shall not bar the furnishing of benefits 
specified in paragraph (5) to such person as the surviving 
spouse of the veteran. 38 U.S.C.A. § 103(d)(2)(B).  These 
benefits include the dependency and indemnity compensation 
previously received by the appellant herein. Id. at 
(d)(5)(A).  

Generally, a surviving spouse means a person of the opposite 
sex who was legally married to the veteran at the time of his 
death, and has not since remarried.  See 38 C.F.R. § 3.50(b).  
However, pursuant to the change in regulation, an individual, 
whose remarriage was before the date of the enactment of the 
amendment and after the individual attained age 57, shall be 
eligible for such benefits if the individual submits an 
application no later than the end of the one year period of 
the enactment of this amendment. See Pub. L. No 108-183, 117 
Stat. 2653 (2003); 71 Fed. Reg. 29082 (May 19, 2006).

In this case, it is clear that the appellant was under the 
age of 57 when she remarried.  The appellant has not tried to 
claim otherwise.  Therefore, this amendment is not applicable 
to her.  The amendment clearly and unambiguously states that 
the remarriage must take place after age 57.  

The Board acknowledges the physical and emotional pain 
suffered by the appellant when she lost her first husband.  
Unfortunately, the Board has no option but to decide this 
case in accordance with the applicable law.  Thus, the 
appellant's claim must be denied.  The Board may not grant a 
benefit that the appellant is not eligible to receive under 
statutory law. See Davenport v. Principi, 16 Vet. App. 522 
(2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other 
words, Congress enacts federal laws authorizing monetary 
benefits, and, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit; and the benefit cannot be awarded, regardless 
of the circumstances. See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Thus, the Board, while sympathetic to the 
appellant's arguments, is unable to find a legal basis for 
restoration of DIC benefits.


ORDER

The appeal is denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


